Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The examiner considered the information disclosure statement (IDS) submitted on 04/27/2021 and on 06/04/2021, filed after the mailing date of the Final Rejection on 02/01/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a method for implanting a prosthetic intervertebral disc implant to preserve motion between adjacent vertebrae as recited in claims 1 and 10, comprising forming an access opening through an annulus fibrosus via a lateral approach by penetrating the annulus fibrosus using a first tool; enlarging the access opening without excising any portion of the annulus fibrosus by sequentially placing a plurality of dilators of successively larger cross-section diameter over the first tool, wherein at least one dilator of the plurality of dilators is driven into place by a hammer; inserting an access cannula over an outermost dilator of the plurality of dilators until the distal end of the access cannula reaches the distal margins of the annulus fibrosus; removing the first tool and the plurality of dilators from the access cannula; removing the nucleus pulposus while leaving the annulus fibrosus substantially intact; delivering a deflated prosthetic implant through the access cannula and through the annulus fibrosus into the void, the prosthetic implant having a centrally located inner chamber and an outer chamber around the inner chamber, the outer chamber being distinct form the inner chamber; permanently inflating the outer chamber with a curable material.
It is further noted that “based on the general knowledge in the art, it is well known that for spinal surgeries if one type of lateral approach is used, other types of lateral approaches may be .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773